                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

MICHAEL REDMAN, et al.,

Plaintiffs,

v.                                                     Case No. 18-2057 JPG

AUTO OWNERS INSURANCE
COMPANY, et al.,

Defendants.


                                            JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.


Dated: December 26, 2019                MARGARET M. ROBERTIE, Clerk of Court

                                        s/Tina Gary, Deputy Clerk



Approved:         s/J. Phil Gilbert
                  J. PHIL GILBERT
                  DISTRICT JUDGE
